09-2289-cv
  Terreri v. Astrue

                                      UNITED STATES COURT OF APPEALS
                                         FOR THE SECOND CIRCUIT

                                               SUMMARY ORDER
       Rulings by summary order do not have precedential effect. Citation to a summary order
filed on or after January 1, 2007, is permitted and is governed by Federal Rule of Appellate
Procedure 32.1 and this court’s Local Rule 32.1.1. When citing a summary order in a document filed
with this court, a party must cite either the Federal Appendix or an electronic database (with the
notation “summary order”). A party citing a summary order must serve a copy of it on any party
not represented by counsel.

        At a stated term of the United States Court of Appeals for the Second Circuit, held at the
Daniel Patrick Moynihan United States Courthouse, 500 Pearl Street, in the City of New York, on
the 3rd day of March, two thousand ten.

PRESENT:
                     JOSÉ A. CABRANES,
                     BARRINGTON D. PARKER,
                                Circuit Judges,
                     EVAN J. WALLACH ,
                                Judge.*
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -x
FRANK R. TERRERI,

                      Plaintiff-Appellant,

                      -v.-                                                    No. 09-2289-cv

MICHAEL J. ASTRUE , Commissioner of Social Security

                      Defendant-Appellee.

- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -x

COUNSEL FOR APPELLEE:                                          VERNON NORWOOD , Special Assistant United States
                                                               Attorney (Kathleen M. Mehltretter, United States
                                                               Attorney for the Western District of New York, Stephen
                                                               P. Conte, Acting Chief Counsel - Region II, Office of
                                                               General Counsel, Social Security Administration, on the
                                                               brief) New York, NY.


            *
                The Honorable Evan J. Wallach, of the United States Court of International Trade, sitting by designation.

                                                                       1
COUNSEL FOR APPELLANT:                          KENNETH HILLER, Law Office of Kenneth Hiller,
                                                Amherst, NY.

       Appeal from a judgment of the United States District Court for the Western District of New
York (John T. Curtain, Judge).


     UPON CONSIDERATION WHEREOF, IT IS HEREBY ORDERED, ADJUDGED,
AND DECREED that the judgment of the District Court is AFFIRMED.

        Plaintiff Frank R. Terreri appeals from the March 27, 2009 judgment of the District Court
denying plaintiff’s motion for judgment on the pleadings, granting defendant’s motion for judgment on
the pleadings, and affirming the decision of the Commissioner of the Social Security Administration
(the “Commissioner”) denying plaintiff’s application for disability benefits. On appeal plaintiff argues
that the District Court erred in affirming the decision of the Administrative Law Judge (“ALJ”) because
the ALJ failed to consider or explain his reasons for discrediting the opinion of Terreri’s treating
physician, in violation of 20 C.F.R. § 404.1527(d)(2). We assume the parties’ familiarity with the facts
and procedural history of the case.

          We have reviewed each of plaintiff’s claim and find it to be without merit. Substantially for the
reasons stated by the District Court in its careful and thoughtful decision dated March 10, 2009, see
Terreri v.Astrue, 07-CV-00277 (W.D.N.Y. March 18, 2009), the March 27, 2009 judgment of the District
Court is AFFIRMED.

                                                FOR THE COURT,
                                                Catherine O’Hagan Wolfe, Clerk




                                                     2